


110 HR 1805 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1805
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide for the health and safety of certain
		  volunteers and workers in disaster areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Public Health Protections in Major Disasters and
			 Emergencies Act of 2007.
		2.Protection of health
			 and safety of individuals in a disaster areaTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act is amended by inserting after section 408
			 (42 U.S.C. 5174) the following:
			
				409.Protection of
				health and safety of individuals in disaster area
					(a)DefinitionsIn
				this section, the following definitions apply:
						(1)IndividualThe
				term individual includes—
							(A)a worker or
				volunteer who responded to Hurricane Katrina or Hurricane Rita or responds to a
				major disaster or emergency, including—
								(i)a
				police officer;
								(ii)a
				firefighter;
								(iii)an emergency
				medical technician;
								(iv)any participating
				member of an urban search and rescue team; and
								(v)any other relief
				or rescue worker or volunteer that the President determines to be
				appropriate;
								(B)a worker who
				responds to a disaster by assisting in the cleanup or restoration of critical
				infrastructure in and around a disaster area;
							(C)a person whose
				place of residence is in a disaster area;
							(D)a person who is
				employed in or attends school, child care, or adult day care in a building
				located in a disaster area; and
							(E)any other person
				that the President determines to be appropriate.
							(2)Medical
				institutionThe term medical institution includes a
				hospital facility (as such term is defined in section 391 of the Energy Policy
				Conservation Act (42 U.S.C. 6371) and an accredited public or nonprofit school
				of medicine.
						(3)ProgramThe
				term program means a program described in subsection (b) that is
				carried out for a disaster area.
						(4)Substance of
				concernThe term substance of concern means a
				chemical or other substance that is associated with potential acute or chronic
				human health effects, the risk of exposure to which could potentially be
				increased as the result of a disaster, as determined by the President.
						(b)Program
						(1)In
				generalIf the President determines that 1 or more substances of
				concern are being, or have been, released in an area declared to be a major
				disaster area under this Act, the President may carry out a program for the
				protection, assessment, monitoring, and study of the health and safety of
				individuals to ensure that—
							(A)the individuals are
				adequately informed about and protected against potential health impacts of any
				substance of concern and potential mental health impacts in a timely
				manner;
							(B)the individuals are
				monitored and studied over time, including through baseline and follow-up
				clinical health examinations, for—
								(i)any short- and
				long-term health impacts of any substance of concern; and
								(ii)any mental health
				impacts;
								(C)the individuals
				receive health care referrals as needed and appropriate; and
							(D)information from
				any such monitoring and studies is used to prevent or protect against similar
				health impacts from future disasters.
							(2)ActivitiesA
				program under paragraph (1) may include such activities as—
							(A)collecting and
				analyzing environmental exposure data;
							(B)developing and
				disseminating information and educational materials;
							(C)performing
				baseline and follow-up clinical health and mental health examinations and
				taking biological samples;
							(D)establishing and
				maintaining an exposure registry;
							(E)studying the
				short- and long-term human health impacts of any exposures through
				epidemiological and other health studies; and
							(F)providing
				assistance to individuals in determining eligibility for health coverage and
				identifying appropriate health services.
							(3)TimingTo
				the maximum extent practicable, activities under any program established under
				paragraph (1) (including baseline health examinations) shall be commenced in a
				timely manner that will ensure the highest level of public health protection
				and effective monitoring.
						(4)Participation in
				registries and studies
							(A)In
				generalParticipation in any registry or study that is part of a
				program under paragraph (1) shall be voluntary.
							(B)Protection of
				privacyThe President shall take appropriate measures to protect
				the privacy of any participant in a registry or study described in subparagraph
				(A).
							(5)Cooperative
				agreements
							(A)In
				generalThe President may carry out a program under paragraph (1)
				through a cooperative agreement with a medical institution, including a local
				health department, or a consortium of medical institutions.
							(B)Selection
				criteriaTo the maximum extent practicable, the President shall
				select to carry out a program under paragraph (1) a medical institution or a
				consortium of medical institutions that—
								(i)is
				located near—
									(I)the disaster area
				with respect to which the program is carried out; and
									(II)any other area in
				which there reside groups of individuals that worked or volunteered in response
				to the disaster; and
									(ii)has appropriate
				experience in the areas of environmental or occupational health, toxicology,
				and safety, including experience in—
									(I)developing
				clinical protocols and conducting clinical health examinations, including
				mental health assessments;
									(II)conducting
				long-term health monitoring and epidemiological studies;
									(III)conducting
				long-term mental health studies; and
									(IV)establishing and
				maintaining medical surveillance programs and environmental exposure or disease
				registries.
									(6)Involvement
							(A)In
				generalIn establishing and maintaining a program under paragraph
				(1), the President shall involve interested and affected parties, as
				appropriate, including representatives of—
								(i)Federal, State,
				and local government agencies;
								(ii)groups of
				individuals that worked or volunteered in response to the disaster in the
				disaster area;
								(iii)local residents,
				businesses, and schools (including parents and teachers);
								(iv)health care
				providers; and
								(v)other
				organizations and persons.
								(B)CommitteesInvolvement
				under subparagraph (A) may be provided through the establishment of an advisory
				or oversight committee or board.
							(7)PrivacyThe
				President shall carry out each program under paragraph (1) in accordance with
				regulations relating to privacy promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 11320d–2 note;
				Public Law 104–191).
						(c)ReportsNot
				later than 1 year after the establishment of a program under subsection (b)(1),
				and every 5 years thereafter, the President, or the medical institution or
				consortium of such institutions having entered into a cooperative agreement
				under subsection (b)(5), shall submit to the Secretary of Homeland Security,
				the Secretary of Health and Human Services, the Secretary of Labor, the
				Administrator of the Environmental Protection Agency, and appropriate
				committees of Congress a report on programs and studies carried out under the
				program.
					.
		3.National academy
			 of sciences report on Hurricane Katrina and Rita disaster area health and
			 environmental protection and monitoring
			(a)In
			 generalThe Secretary of Homeland Security, the Secretary of
			 Health and Human Services, and the Administrator of the Environmental
			 Protection Agency shall jointly enter into a contract with the National Academy
			 of Sciences to conduct a study and prepare a report on disaster area health and
			 environmental protection and monitoring.
			(b)ExpertiseThe
			 report under subsection (a) shall be prepared with the participation of
			 individuals who have expertise in—
				(1)environmental
			 health, safety, and medicine;
				(2)occupational
			 health, safety, and medicine;
				(3)clinical medicine,
			 including pediatrics;
				(4)toxicology;
				(5)epidemiology;
				(6)mental
			 health;
				(7)medical monitoring
			 and surveillance;
				(8)environmental
			 monitoring and surveillance;
				(9)environmental and
			 industrial hygiene;
				(10)emergency
			 planning and preparedness;
				(11)public outreach
			 and education;
				(12)State and local
			 health departments;
				(13)State and local
			 environmental protection departments;
				(14)functions of
			 workers that respond to disasters, including first responders;
				(15)public health and
			 family services;
				(16)environmental
			 justice; and
				(17)health and health
			 care disparities.
				(c)ContentsThe
			 report under subsection (a) shall provide advice and recommendations regarding
			 protecting and monitoring the health and safety of individuals potentially
			 exposed to any chemical or other substance associated with potential acute or
			 chronic human health effects as the result of a disaster, including advice and
			 recommendations regarding—
				(1)the establishment
			 of protocols for the monitoring of and response to chemical or substance
			 releases in a disaster area for the purpose of protecting public health and
			 safety, including—
					(A)chemicals or other
			 substances for which samples should be collected in the event of a disaster,
			 including a terrorist attack;
					(B)chemical- or
			 substance-specific methods of sample collection, including sampling
			 methodologies and locations;
					(C)chemical- or
			 substance-specific methods of sample analysis;
					(D)health-based
			 threshold levels to be used and response actions to be taken in the event that
			 thresholds are exceeded for individual chemicals or other substances;
					(E)procedures for
			 providing monitoring results to—
						(i)appropriate
			 Federal, State, and local government agencies;
						(ii)appropriate
			 response personnel; and
						(iii)the
			 public;
						(F)responsibilities of
			 Federal, State and local agencies for—
						(i)collecting and
			 analyzing samples;
						(ii)reporting results;
			 and
						(iii)taking
			 appropriate response actions; and
						(G)capabilities and
			 capacity within the Federal Government to conduct appropriate environmental
			 monitoring and response in the event of a disaster, including a terrorist
			 attack; and
					(2)other issues as
			 specified by the Secretary of Homeland Security, the Secretary of Health and
			 Human Services, and the Administrator of the Environmental Protection
			 Agency.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			4.Predisaster
			 hazard mitigationSection
			 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5133(m)) is amended by striking December 31, 2008 and
			 inserting September 30, 2010.
		5.Preventive health
			 services block grants; use of allotmentsSection 1904(a)(1) of the Public Health
			 Service Act (42 U.S.C. 300w–3(a)(1)) is amended—
			(1)in subparagraph
			 (G)—
				(A)by striking
			 through (F) and inserting through (G); and
				(B)by redesignating
			 such subparagraph as subparagraph (H); and
				(2)by inserting after
			 subparagraph (F), the following:
				
					(G)Community outreach
				and education programs and other activities designed to address and prevent
				health and health care
				disparities.
					.
			
